         Case 7:17-cv-01114-RDP Document 142 Filed 09/03/19 Page 1 of 2                               FILED
                                                                                             2019 Sep-03 PM 04:37
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION

MICHAEL W. RONDINI as                             §
Administrator and Personal                        §
Representative for the Estate of                  §
MEGAN ELIZABETH RONDINI,                          §
deceased,                                         §
                                                  §
               Plaintiff,                         §
v.                                                §   CASE NO. 7:17-cv-01114-RDP
                                                  §
TERRY J. BUNN, JR.                                §
                                                  §
               Defendant.                         §

         PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
              RESPOND TO DEFENDANT’S TO MOTION TO STRIKE

        COMES NOW, the Plaintiff, by and through undersigned counsel, and hereby request an

extension of time to file a response to the Defendant’s Motion to Strike. As grounds thereof, the

Parties set forth and state as follows:


     1. On August 23, 2019, Defendant filed his Motion to Strike, which undersigned has until

        September 3, 2019 to file his response.

     2. Undersigned respectfully request a ten (10) day extension to file his response to

        Defendant’s motion since he is out of country and Co-counsel is currently on vacation.

     3. Undersigned has spoken with opposing counsel and they are unopposed to this motion for

        extension making undersigned’s response due by September 13, 2019.

     4. This motion is made in the interest of the justice and would not have an undue burden on

        the Defendant.

        WHEREFORE, the undersigned respectfully requests this Court grant the above motion

and allow a ten (10) day extension for the Plaintiff to respond to the Defendants’ motion.


                                                  1
         Case 7:17-cv-01114-RDP Document 142 Filed 09/03/19 Page 2 of 2



                                                              Respectfully submitted,

                                                              /s/Leroy Maxwell, Jr.
                                                              Leroy Maxwell, Jr.
                                                              Counsel for Plaintiff

Of Counsel:
Maxwell and Tillman, LLC
2326 2nd Avenue North
Birmingham, Alabama 35203
T: 205-216-3304
F: 205-409-4145
maxwell@mxlawfirm.com

Patricia H. Davis
Julie E. Heath
FARROW-GILLESPIE & HEATH LLP
1700 Pacific Ave., Suite 3700
Dallas, Texas 75201
(214) 361-5600 (telephone)
(214) 203-0651 (fax)
Patricia.Davis@fghlaw.com
julie.heath@fghlaw.com


                                 CERTIFICATE OF SERVICE

         I hereby certify that I have served the forgoing upon all parties to this proceeding by
filing a copy via electronic filing on this 3rd day of September 2019.



                                                              /s/ Leroy Maxwell, Jr.
                                                              OF COUNSEL

Thomas Coleman, Jr.
Angela C. Shields
SMITH SPIRES & PEDDY PC
2015 2nd Avenue North, Suite 200
Birmingham, AL 35203
205-251-5885
205-214-8642 (fax)
tom@ssp-law.com
ashields@ssp-law.com



                                                  2
